DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 9-12, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redler (WO 2020/039432 A1) in view of Oki (JP 58-113711 A) and Tenmoku '783 (US 4,999,783 A).
In regard to claims 1 and 11, Redler discloses:
a vehicle (115, Fig. 1) comprising:
data processing hardware and memory hardware (105, Fig. 1; ¶64; ¶79);
a GNSS receiver (109, Fig. 1; ¶66);
receiving, at the data processing hardware, and estimated location of the GNSS receiver associated with a user and a corresponding bearing for the GNSS receiver (x,y,z,θ, Fig. 2; ¶29; ¶62);

	determining, by the data processing hardware, whether an orientation of a respective environmental features of the one or more environmental features correlates to the corresponding bearing for the GNSS receiver (¶84).
Redler fails to disclose determining, by the data processing hardware, whether changing an angle of the corresponding measured bearing for the GNSS receiver to match an orientation of a respective environmental feature of the one or more environmental features would exceed a maximum acceptable change in angle; determining, by the data processing hardware, the orientation of the respective environmental feature of the one or more environmental features correlates to the corresponding measured bearing for the GNSS receiver when changing the angle of the corresponding measured bearing for the GNSS receiver to match the orientation of the respective environmental feature would not exceed the maximum acceptable change in angle; and when the orientation of the respective environmental feature correlates to the corresponding measured bearing for the GNSS receiver, generating, by the data processing hardware, an updated bearing for the GNSS receiver by reorienting the corresponding measured bearing to match the orientation of the respective environmental feature.
Redler further discloses that the bearing measurement has an associated uncertainty (¶144-147).
Oki teaches:
	data processing hardware (Fig. 1);

	identifying, by the data processing hardware, one or more environmental features about the estimated location of the navigation device (p. 4, lines 2-4);
determining, by the data processing hardware, whether an orientation of a respective environmental features of the one or more environmental features correlates to the corresponding bearing for the navigation device (p. 4, lines 6-23; p. 5, lines 13-15) [where the change in direction/bearing is a function of the bearing (31 from 11, Fig. 1)];
when the orientation of the respective environmental feature correlates to the corresponding measured bearing for the GNSS receiver, generating, by the data processing hardware, an updated bearing for the GNSS receiver by reorienting the corresponding measured bearing to match the orientation of the respective environmental feature (12, Fig. 1; p. 2, lines 29-31; p. 3, lines 2-5; p. 4, lines 10-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include updating the bearing into the combination in order to correct for the uncertainty in the bearing measurement, and thus provide a more accurate bearing measurement.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a more accurate bearing measurement is determined.
Tenmoku '783 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include updating the bearing into the combination in order to provide the driver an indication of the bearing on the vehicle on the map for the driver's information, and to ensure that the correct respective environmental feature is identified, by allowing correlation when the bearing measurement doesn't match the bearing of the orientation of the environmental feature/road exactly, as long as it is close enough/below a maximum acceptable change in angle.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the driver is aware of the bearing of the vehicle relative to the map, and that the bearing measurement will be correlated with the bearing of the orientation of the environmental feature/road even 
In the combination, the vehicle contains the GNSS receiver.
In regard to claims 2 and 12, Redler further discloses determining, by the data processing hardware, a respective location of the respective environmental feature (¶84).
Tenmoku '783 further teaches wherein determining the orientation of the respective environmental feature correlates to the corresponding measured bearing for the GNSS receiver is further based on a proximity of the respective location of the respective environmental feature with respect to the estimated location of the GNSS receiver (col. 4, lines 2-26).
In regard to claims 4 and 14, Tenmoku '783 further teaches generating a search area centered about the estimated location of the navigation device, the search area indicating locational uncertainty for the estimated location of the navigation device (col. 4, lines 2-26).
In regard to claims 5 and 15, Tenmoku '783 further teaches:
determining whether the respective environmental feature is at least partially located in the search area centered about the estimated location of the navigation device (col. 4, lines 2-26); and
wherein determining the orientation of the respective environmental feature correlates to the corresponding measured bearing for the GNSS receiver is further 
In regard to claims 9 and 19, Oki further teaches communicating, by the data processing hardware, the updating bearing to an entity responsible for hardware of the navigation device (13, Fig. 1; p. 3, lines 5-7; p. 5, [0003], lines 3-4) [where the driver is responsible for the vehicle; and where in the combination, the navigation device encompasses the GNSS receiver].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide the drive an indication of the bearing on the vehicle on the map for the driver's information.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being the driver is away of the bearing of the vehicle relative to the map.
In regard to claims 10 and 20, the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that GNSS receivers are used in urban environments, and that any real urban environment will result in reflected satellite signals, where a GNSS receive will receive any signals in the GNSS signal band.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redler, Oki, and Tenmoku, as applied to claims 1 and 11, above, and further in view of Yang (CN 105005039 B).
The combination fails to teach determining the estimated location of the GNSS receiver based on a grid-based search using satellite signal strength data, wherein the grid-based search models satellite signal attenuation from an environment about the GNSS receiver.
Yang teaches [a known method of determining a position based on satellite positioning signals, including] determining the estimated location of the GNSS receiver based on a grid-based search using satellite signal strength data, wherein the grid-based search models satellite signal attenuation from an environment about the GNSS receiver (p. 9, final ¶ to p. 10, 1st ¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the manner in which the initial vehicle position based on GPS data (Redler, ¶62) is determined.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the initial vehicle position is determined.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redler, Oki, and Tenmoku, as applied to claims 1 and 11, above, and further in view of The Columbia Encyclopedia.
Redler further discloses the one or more environmental features correspond to environmental features of a map of an environment about the estimated location of the user (¶62; ¶84).
The combination fails to teach the map is an aerial map.
The Columbia Encyclopedia teaches that it is known to generate a map with environmental features/a topographic map from an aerial image (definition for aerial and satellite photography).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the map in the combination.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a known map is used for the map in the combination.

	
The following reference(s) is/are also found relevant:
	Tenmoku '127 (US 4,807,127 A), which teaches a search area based on a locational uncertainty, where roadways are location within the search area (col. 4).

	Luo (US 2021/0124057 A1), which teaches identifying roadways near an initial position and correcting a bearing based on the roadway orientation (Fig. 4; ¶33-36; ¶52; ¶60).
	Destelle (US 2021/0003396 A1), which teaches identifying roadways near an initial position and correcting a bearing based on the roadway orientation (Fig. 3; ¶47; ¶81; ¶93).
Jung (US 2004/0044477 A1), which teaches correcting a bearing based on the roadway orientation, and a search area based on a locational uncertainty, where roadways are location within the search area (Fig. 2; ¶18; ¶63).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 9, with respect to the objection(s), have been fully considered and are persuasive.  The objection(s) have been withdrawn.
Applicant’s arguments on p. 9-14, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues that Oki fails to disclose the maximum acceptable change limitation.  However, since this is not alleged, this argument is moot.

Applicant argues "Tenmoku is never updating/changing/reorienting the measured heading angle to match an angle of the road L0".  However, Tenmoku is not alleged to teach this.  Therefore, this argument is moot.  Oki is cited to teach correcting the direction of the vehicle to be the direction of the road the vehicle is on.  In the combination, Tenmoku determines which road the vehicle is on using heading angle data, and then once a road has been assigned, the direction of the vehicle is corrected to be the direction of the road.
Applicant argues "Tenmoku axiomatically discloses that the change in heading angle has already occurred".  However, the change in angle in the combination that corresponds to the  change in angle claim language is the change in angle caused by the correction taught in Oki, p. 2, lines 29-31.  In the combination, the claim language corresponds as follows:
Oki) to match an orientation of a respective environmental feature (road L0 in Tenmoku) of the one or more environmental features would exceed a maximum acceptable change in angle (i.e. whether the change is too big in Tenmoku, col. 8);
determining  the orientation of the respective environmental feature of the one or more environmental features (road L0 in Tenmoku) correlates to the corresponding measured bearing for the GNSS receiver when changing the angle of the corresponding measured bearing for the GNSS receiver to match the orientation of the respective environmental feature would not exceed the maximum acceptable change in angle (the change is small in Tenmoku, col. 8);
when the orientation of the respective environmental feature (road L0 in Tenmoku) correlates to the corresponding measured bearing for the GNSS receiver, generating an updated bearing for the GNSS receiver by reorienting the corresponding measured bearing to match matches the orientation of the respective environmental feature (the change of angle in the correction of Oki).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment of 3-10-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




	
	
	
	






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648